Title: From James Madison to William Lewis, 20 February 1808
From: Madison, James
To: Lewis, William



Sir,
Department of State, 20th. February, 1808.

You will hasten to New York and embark at that place in the ship Osage.  This vessel being employed in the service of the Government, is placed under your direction, and the Master will of course follow such instructions as you may give him, and as are consistent with the Charter party of which a Copy is inclosed.  You will proceed with all practicable dispatch to the port of L’Orient, and there cause the private letters destined for that place to be disposed of according to their address.  You will then direct the Master of the Vessel to proceed to Falmouth in England where he will deliver the letters for that Country.  You will instruct him to remain there until he receives the dispatches from Mr: Pinkney our Minister in London, when he is to return to L’Orient.  You will yourself go on without loss of time from L’Orient to Paris and deliver to General Armstrong the several packages now handed to you for him.  You will wait there for his dispatches to the Government, and as soon as you receive them, you will return to L’Orient so as to meet the vessel there and come directly home in her.  It may be well to enquire at L’Orient whether there will be any difficulty in the admission of the vessel in a French port on her return from England, and if so, to obtain thro’ General Armstrong an order for removing it.  As a compensation in full for this service you will be allowed six dollars a day, together with your travelling expences to and from Paris and the cost of your sea stores.  I have the Honor to be, Very respectfully Sir, Your Mo. Obt: Servt:

James Madison

